IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0033
                               Filed May 26, 2021


IN THE INTEREST OF I.C.,
Minor Child,

R.C., Father,
       Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Wapello County, William Owens,

Associate Juvenile Judge.



      A father appeals the termination of his parental rights to a daughter.

AFFIRMED.



      Michael S. Fisher of Fisher Law Office, Oskaloosa, for appellant father.

      Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

      Mary Baird Krafka, Ottumwa, attorney and guardian ad litem for minor child.



      Considered by Bower, C.J., and Tabor and Ahlers, JJ.
                                             2


TABOR, Judge.

       A father, Russell, appeals the termination of his parental rights to a

daughter, I.C. His only argument is that ending their legal relationship diverges

from I.C.’s best interests. When the juvenile court heard evidence, Russell was in

jail awaiting trial on charges of sexual assault and incest against I.C., as well as

sexual assault and child endangerment of her older half-brother, I.F. Plus, the

record shows Russell has a history of criminality and drug addiction. These facts

compel the conclusion that termination of his parental rights serves I.C.’s best

interests. So we affirm.1

       This family’s involvement with the Iowa Department of Human Services

(DHS) began in July 2019, when workers received reports that I.F. suffered

physical abuse. His mother, Danielle, was living with the alleged perpetrator. An

investigation revealed Russell was also staying with Danielle and the two

children. Because Russell is a registered sex offender,2 he was violating the law

by living with I.F., who is not his child.

       Danielle and the children moved. But the DHS returned the next month on

reports that Russell was back in their home. When interviewed, I.F. disclosed that

Russell sexually abused him. I.F. also said Russell shot him with a BB gun as a

form of discipline. I.F. reported that he told his mother about the abuse, but she



1 “We review child-welfare proceedings de novo.” In re A.H., 950 N.W.2d 27, 33
(Iowa Ct. App. 2020). “The juvenile court’s fact findings do not bind us, but we
give them weight, particularly with regard to credibility.” Id. Our key consideration
is the child’s best interests. Id.
2 Russell’s criminal history before these incidents includes four convictions for

domestic abuse assault, two violations of sex offender registry requirements, two
convictions for drug paraphernalia, and a conviction for third-degree sexual abuse.
                                          3


did nothing. A child-abuse assessment recorded a founded allegation of physical

abuse by Russell against I.F. At that time, I.C. did not disclose that she had been

abused.

       The DHS removed the children from the parents in August 2019, and they

have not returned to their care.3 Shortly after removal, I.C. tested positive for

methamphetamine.        Russell later admitted using methamphetamine and

marijuana. Another child-abuse assessment logged founded allegations for the

presence of illegal drugs. The State charged Russell with third-degree sexual

abuse, child endangerment, and failure to register as a sex offender. He was

arrested in October 2019 and remained in jail awaiting criminal trial through the

termination proceedings.

       But that was not the end of the allegations against Russell. In summer

2020, I.C. disclosed that Russell had sexually abused her. A new child-abuse

assessment reached a founded allegation of sexual abuse in the second

degree. So the State added criminal charges of sexual abuse, incest, and child

endangerment. After I.C.’s disclosures, a no-contact order prevented Russell from

having visitation. In fact, Russell did not participate in any services while in jail,

other than medication management.

       On the positive side, the foster parents were meeting I.C.’s physical and

mental-health needs.     But her physical condition was concerning.          Medical

professionals at the child protection center diagnosed I.C. with rickets, a condition

related to the softening or weakening of the bones usually because of a vitamin D


3The DHS placed both I.C., and her half-brother, I.F., with I.F.’s paternal aunt and
uncle, who had taken steps to become foster parents.
                                          4


deficiency.   Her poor growth requires special care.         She also has several

mental-health diagnoses, including post-traumatic stress disorder and autism

spectrum disorder. The foster parents facilitate her visits with a therapist.

       After assessing these circumstances, the State petitioned to terminate the

parental rights of Russell and Danielle.4 Following hearings in October 2020, the

juvenile court terminated their rights under Iowa Code section 232.116(1),

paragraphs (e) and (f) (2020). Only Russell appeals.5

       Russell argues termination is not in I.C.’s best interests. He emphasizes

that he “adamantly denied the allegations” and was in jail during the termination

proceedings as he was “waiting for his day in court.”              He also asserts

“[p]ermanently separating a father from his child due to his current incarceration is

not in the child’s long-term best interests, especially when there are other options

to ensure the child’s safety while reestablishing a relationship with her father upon

his release.” Russell does not elaborate on those other options.

       In making the best-interests determination, we consider the child’s safety,

the best placement for furthering her long-term nurturing and growth, as well as

her physical, mental, and emotional condition and needs.                Iowa Code

§ 232.116(2); see In re P.L., 778 N.W.2d 33, 37 (Iowa 2010). Safety and the need

for a permanent home mark the “defining elements” in a child’s best interests. In

re J.E., 723 N.W.2d 793, 802 (Iowa 2006) (Cady, J., concurring specially).



4 One of the primary concerns in the child-in-need-of-assistance proceedings was
Danielle’s refusal to believe the children’s sexual abuse allegations and her
continuing defense of Russell.
5 Danielle did not timely file her appeal, so she does not participate.
                                         5


       We find clear and convincing evidence that it is in I.C.’s best interests to

terminate Russell’s parental rights. Russell is a convicted sex offender. And

several child-abuse assessments verified that he sexually and physically abused

I.C. and her half-brother. Even beyond that, Russell has not shown he can be a

safe parent for I.C. in the short- or long-term. For instance, he has not engaged in

services while in jail. He has unresolved substance-abuse and domestic-violence

issues. And he has failed to register as a sex offender. Termination is not only

appropriate, but ensuring I.C.’s best interests compels this conclusion.

       On the other side of the equation, I.C. is doing well in her placement. The

foster parents are addressing her considerable physical- and mental-health

needs. And they are interested in adopting her and I.F. The DHS social worker

testified I.C. has bonded with the foster parents and is comfortable in their

home. See Iowa Code § 232.116(2)(b). To that end, termination of Russell’s

parental rights will start the process toward a more stable and promising

environment for I.C.’s future.

       AFFIRMED.